United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 97-2523
                                     ___________

United States of America,                *
                                         *
             Plaintiff - Appellant,      *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Calvin Porter,                           *
                                         * [UNPUBLISHED]
             Defendant - Appellee.       *
                                    ___________

                              Submitted: January 12, 1998
                                  Filed: January 23, 1998
                                   ___________

Before BOWMAN, MURPHY, Circuit Judges, and JONES,1 District Judge.
                          ___________

PER CURIAM.

       Calvin Porter was traveling from California to St. Louis when two kilograms of
cocaine were discovered in his bag in the luggage compartment of the bus during a stop
in Springfield, Missouri. The district court suppressed the cocaine evidence on the
basis that it had been seized in violation of the fourth amendment, and the United States
appealed. We reversed after agreeing with the district court that the law enforcement
agent who boarded the bus had reasonable suspicion permitting him to ask



      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota, sitting by designation.
Porter to step off the bus to identify his luggage but concluding that Porter’s rights were
not violated by seizure of a bag he had abandoned. See United States v. Porter, 107
F.3d 582, 584 (8th Cir. 1997). We remanded so that the district court could rule on
Porter’s other motion to suppress based on the alleged failure to inform him of his
Miranda rights before he made certain statements. On remand the district court found
that Porter had been informed of his rights but went on to reexamine the search and
seizure issue and again suppressed the cocaine evidence after changing its earlier view
that the agent had reasonable suspicion when he asked Porter to step off the bus. The
United States appeals once again. The district court erred in reopening a fourth
amendment issue already decided on appeal. See United States v. Bartsh, 69 F.3d 864,
866 (8th Cir. 1995). The order suppressing the cocaine is reversed, and the case is
remanded for further proceedings consistent with the opinions of this court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.